FILED	
                                                         United	States	Court	of	Appeals	
                      UNITED STATES COURT OF APPEALS             Tenth	Circuit	
                                                                        	
                           FOR THE TENTH CIRCUIT                 July	9,	2015	
                       _________________________________                	
                                                            Elisabeth	A.	Shumaker	
                                                                 Clerk	of	Court	
CHRISTOPHER J. REDMOND, Trustee
of the Bankruptcy Estate of Ashraf Fouad
Hassan and Irina Hassan,

      Plaintiff - Appellee,

and

KANSAS EXPRESS INTERNATIONAL,
INC.,

      Plaintiff,

v.                                                     No. 14-3236
                                               (D.C. No. 2:12-CV-02645-OS)
ASHRAF FOUAD HASSAN,                                     (D. Kan.)

      Defendant - Appellant,
and

BILAL SAID, a/k/a Bill Said;
INTERNATIONAL FOOTBALL CLUB,
INC., c/o John E. Erwin, Registered Agent;
OVERLAND PARK SPORTS
COMPLEX, LLC, c/o Bilal Said,
Registered Agent; TERRA SPORTS
GROUP, LLC, c/o PW&S Agent Services
of Kansas, Inc.; TERRA VENTURE, INC.,
f/k/a Terra Venture Holding Company;
TERRA VENTURE INVESTMENTS,
LLC; ANALYTICAL MANAGEMENT
LABORATORIES, INC.; MARK
MURPHY; MURPHY LAW FIRM;
DIANE MOSER; AL MOSER; KANSAS
CITY LIMOUSINE, INC., and BUDGET                                         	
LIMOUSINE; FINAL TOUCH, INC.,

      Defendants.


	
	


                                                _________________________________

                                                    ORDER AND JUDGMENT*
                                                _________________________________

Before HARTZ, TYMKOVICH, and MORITZ, Circuit Judges.
                 _________________________________

             Proceeding pro se, Ashraf Fouad Hassan appeals the district court’s judgment in

an adversary proceeding arising from his Chapter 7 Bankruptcy. Because Hassan’s brief

cites neither legal authority nor the record on appeal, and because he has failed to add a

critical transcript to the record, we conclude he has forfeited appellate review.

Accordingly, we affirm.

             Appellee Christopher J. Redmond, the Trustee of Hassan’s bankruptcy estate,

initiated an adversary proceeding against Hassan based on the post-petition sale of

Hassan’s limousine business. After a two-day bench trial, the district court concluded the

sale constituted an unauthorized transfer of property belonging to the bankruptcy estate.

As a result, the district court revoked Hassan’s bankruptcy discharge and entered

judgment against him in the amount of $944,400.16. Hassan appealed.

             Because Hassan proceeds pro se, we liberally construe his brief and apply a more

forgiving standard than the one we apply to attorney-drafted filings. Garrett v. Selby

Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005). Still, pro se parties must

																																																								
             *
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It may
be cited, however, for its persuasive value. See Fed. R. App. P. 32.1; 10th Cir. R. 32.1.
                                                                2
	
	


follow the same procedural rules that govern other litigants. So while we will make some

allowances for Hassan’s pro se status, we will not act as his advocate by formulating

arguments or scouring the record. Id.

       Hassan raises multiple arguments in his opening brief. But he doesn’t cite any

legal authority or the portions of the record that might support those arguments. See Fed.

R. App. P. 28(a)(8)(A) (requiring appellant’s brief to include “citations to the authorities

and parts of the record on which the appellant relies”). And although Hassan suggests

that some of the district court’s findings and conclusions lack support in the record, he

fails to provide us with the trial transcript. See Fed. R. App. P. 10(b)(2) (requiring

appellant to include relevant transcripts if asserting district court’s findings are

unsupported by, or contrary to, evidence). Thus, we decline to address Hassan’s

arguments. See United States v. Brody, 705 F.3d 1277, 1281 (10th Cir. 2013) (explaining

that failure to file necessary transcripts precludes substantive appellate review); Bronson

v. Swensen, 500 F.3d 1099, 1104 (10th Cir. 2007) (noting we routinely refuse to consider

arguments that fail to meet the requirements of Federal Rule of Appellate Procedure 28).

       Because we conclude Hassan has forfeited appellate review by failing to comply

with the applicable procedural rules, we affirm the judgment of the district court.

                                                Entered for the Court,




                                                Nancy L. Moritz
                                                Circuit Judge



                                               3